Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-59 and 61-100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of U.S. Patent No. 10,500,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to an apparatus and method for generating acoustic energy pulses to treat the urethra and the anus of a person.  Method claims 52-59 and 61 (pending) and claims 17-59, particularly claims 49-59 (patented) are directed to treating the urethra.  Claims 62-82 and 97-100 (pending) and claims 1-16 and 60-61 (patented) are directed to an apparatus for generating acoustic energy pulses and claims 83-96 (pending) and claims 17-59, particularly claim 42 (patented) are directed to a method of treating the anus.  The claims are directed to the same method and apparatus using only slightly rearranged language.  The pending claims are merely broader than the patented claims in that the patented claims include further limitations such as “the maximum energy density”.  In essence the more specific or patented claims “anticipate” the broader or pending claims.  Therefore the claims are not patentably distinct from each other.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62 and 97-98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warlick et al (2014/0330174).
Warlick et al discloses a medical system for treatment of the body including a housing (16) having an opening (window 17) and a longitudinal axis (see Figures 2A and 2B which would inherently have a longitudinal axis extending from the acoustic generator to the opening) wherein the longitudinal axis extends through the opening; an acoustic energy pulse generator (1) within said housing and a contact portion (paragraphs [0082] and [0136]) configured to be placed in contact with or adjacent to the living body such that the acoustic energy pulse passes through the contact portion.  While Warlick et al does not specifically teach delivering the pulses along the length of the urethra, this is considered to be directed to the intended use of the device and as long as the prior art is cable of performing the function it meets the claimed limitation, as such the apparatus of Warlick et al is clearly capable of being applied to the urethra in which the pulses would be directed along the length of the urethra.  Similarly with claim 97 which is merely directed to applying the acoustic pulses to a different part of the body.

With regard to claim 98, Warlick et al would inherently have an energy flux density in a  “predetermined therapeutic range” depending on what part of the body is being treated. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791